Case 1:21-cr-00074-TFH Document 8 Filed 02/03/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : MAGISTRATE NO. 21-MJ-21
Vv.
JOSIAH COLT, : VIOLATIONS:
Defendant. :

18 U.S.C. § 1512(c)(2)
(Obstruction)
18 U.S.C. § 2
(Aiding and Abetting)

18 U.S.C. § 1752(a)(1) (Entering and
Remaining in a Restricted Building)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building)

40 U.S.C. § 5104(e)(2)(D)

(Violent Entry and Disorderly Conduct in a
Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about the January 6, 2021, in the District of Columbia and elsewhere, the defendant,
JOSIAH COLT, attempted to and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority and participating in disruptive behavior.

(Obstruction of an Official Proceeding, and Aiding and Abetting in violation of Title 18,
United States Code, Section 1512(c)(2) and 2)

COUNT TWO

On or about January 6, 2021, in the District of Columbia, the defendant, JOSIAH COLT,
Case 1:21-cr-00074-TFH Document 8 Filed 02/03/21 Page 2 of 3

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting without
lawful authority to do so.
(Entering and Remaining in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(1))
COUNT THREE

On or about January 6, 2021, in the District of Columbia, the defendant, JOSIAH COLT,
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
United States Code, Section 1752(a)(2))
COUNT FOUR

On or about January 6, 2021, in the District of Columbia, the defendant, JOSIAH COLT,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct in that building of a
hearing before and any deliberation of, a committee of Congress and either House of Congress.

(Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(D))

2
Case 1:21-cr-00074-TFH Document 8 Filed 02/03/21 Page 3 of 3

A TRUE BILL:

FOREPERSON

pital? f Afr |p

ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA
